ORIGINAL                                          06/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0200


                                        DA 21-0200

                                                                      JUN 2 8 2022
STATE OF MONTANA,                                                                ivVOUCI
                                                                    BUNN,:
                                                                  Clerk ot          Court
                                                                     State of Montana
              Plaintiff and Appellee,

       v.                                                           ORDER

TIMOTHY GALE MUNYAN,

              Defendant and Appellant.


       Pursuant to M. R. App. P. 16(5), the parties in this matter have stipulated and move
for an order remanding this proceeding to the Nineteenth Judicial District Court, Lincoln
County, and dismissing the remainder of this appeal with prejudice.
       The parties agree that at sentencing, the District Court struck paragraph 13(b) of the
presentence investigation report, which recommended a $500 surcharge under § 46-18-
236(1)(b), MCA. However, the written judgment includes a $20 surcharge under § 46-18-
236(1)(b), MCA. The parties agree that it is in the best interests of justice and efficiency
for this Court to remand this matter to the District Court to strike this surcharge from the
written judgment. Appellant Timothy Gale Munyan has agreed to dismiss the remainder
of this appeal with prejudice.
       IT IS THEREFORE ORDERED that this case is REMANDED to the Nineteenth
Judicial District Court for entry of an amended judgment and sentence. The court is
directed to STRIKE the $20 surcharge under § 46-18-236(1)(b), MCA, from the written
judgment.
       IT IS FURTHER ORDERED that the rernainder of this appeal is DISMISSED
WITH PREJUDICE.
         The Clerk is directed to provide copies of this Order to all counsel of record, to the
Clerk of Court for Lincoln County, and to the Honorable Matthew Cuffe, presiding District
Judge.
         Dated thisZ      day of June, 2022.



                                                                  Chief Justice


                                                        s.jr:/%             44




                                                             ( 2"4 1a)
                                                                       stices




                                                2